oOo ~s N

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT 1 1 E D
United States Attorney me

ADRIAN T. KINSELLA

 

Assistant United States Attorney AUG 29 2019
501 I Street, Suite 10-100
> icT COURT
Sacramento, CA 95814 ¢ ASHER US Scr OF CALIFORNIA
Telephone: (916) 554-2700 ey OS ke
Cire Y¥ CLES

Facsimile: (916) 554-2900
Attorneys for Plaintiff SR A BAD
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 2197 M J _ 1 4 6 - na KIN —

CASE NO.

Plaintiff,
[PROPOSED] ORDER TO FILE REDACTED
V. COPY OF COMPLAINT

FILEMON PADILLA-MARTINEZ, et al.,

Defendants.

 

 

The government’s motion to unseal the above-referenced case, keep the complaint and any

reference to the third defendant sealed, and file a redacted copy of the sealed complaint is GRANTED.

Dated: August 29, 2019 Zed}

HON. KENDAL J. NEWMAN

  

 

[PROPOSED] ORDER TO FILE REDACTED COPY OF COMPLAINT

 
